PD-1103-15
                    RECEIVED IN
                The Court of Appeals           NO.
                     Sixth District

                     AUG 1 7 2015                                        COURT OF CRWALAPPE.V.
                                                      IN THE
              Texarkana, Texas •                                              AUG 2 7 2015
            Debra Auirey, Clerk
                                        COURT OF CRIMINAL APPEALS
                                                                          Abe? Accosta, Cter-
                                               AUSTIN, TEXAS




                                           MARK ANTHONY YOUNG
                                                                                FILED IN
                                                                        COURT OF CRIMINAL APPEALS
                                                        V.                     AUG 2? 2015


                                            THE STATE OF TEXAS
                                                                            Abel Acosta, Clerk




                                      From Appeal.No. 06-14--00086-CR


                                          TMal Cause No. 29,236


                                                  Hunt, County




           ';;•..          FIRST MOTION FOR EXTENSION OF TIME TO FILE
                                         IETITION FOR DISCRETIONARY

                                              ,...'   REVIEW

     TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:



     Comes now, Mark Anthony Young, Petitioner Pro se, and files this Motion for
an extension of sixty (60) days in which to file a Petition for Discretionary
Review. In support of this Motion, appellant shows the Court the following:


                                                      Page 1
                                          .1.



     The Petitioner was convicted in the 354-th Judicial District Court of Hunt County,
Texas of the offense of Aggravated Robbery with a Deadly Weapon in Cause No. 29,236,
styled State of Texas vs. Mark Anthony Young. On the date of May 01, 2014- Jason Duff,
Attorney at Law was appointed to perfect an appeal. On the date of January 12, 2015
Mr. Jason Duff notified the Petitioner that he had filed an Anders brief and a motion
to withdraw, the CD containing the Reporter's Record and the Clerk's Record was sent
to the Petitioner.



                                         II.



     The Petitioner reviewed this evidence and filed his Response to the Anders brief
making use of the law library resources/material that by design excluded him from the
protection of the Texas Constitution (without the protection/benefits of the Texas
Constitution the Petitioner finds it disheartening that he was not allowed any access
whatsoever to the Texas Constitution to challenge a State conviction in the State of
Texas, which detrimentally restricted his challenge to respond to the Anders brief).
The Petitioner is requesting the appointment of counsel to file his Petition for
Discretionary Review under an independent Motion.


                                       III.



     Petitioner's request for an extension of time is based upon the following facts:
Petitioner is indigent and is un&ble to purchase legal material crucial to perfecting
his appeal brief, e.g. Texas Constitution, it is not on the shelves of the law library,
cannot be intra-loaned and is not on the law library's Holding's List at the Michael
Unit, but is available on other Unit's within the TDCJ-CID. Petitioner has been trying
to attain legal representation in this matter whereas, he has been unsuccessful.

     WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline
for filing the Petition for Discretionary Review in Cause No. 06-14-00086-CR, by
sitty (60) days.



                                       Page 2-of-3
                                                         Mark Anthony/Young, Appellant
                                                         1929961, Michael Unit
                                                         2664 F.M. 2054
                                                         Tennessee Colony?. TX 75886
                                                         (903)-928-23H/FAX-928-2197

                               CERTIFICATE OF SERVICE



     I certify that a true and correct copy of the above and foregoing First Motion
for Extension of Time to File a Petition for Discretionary Review, has been forwarded
by U.S. Mail, psstage prepaid, first class, to the Attorney for Respondent, Steven
                                             (J


Lilley, Attorney for the State, at Bi-State Justice Bldg., 100 N. State Line Ave.,
No. 20, Texarkana, Texas 75501-5666, and to the State Prosecuting Attorney, P.O. Box
124-05, Austin, Texas 78711 on this the   9-*h day of August, 2015.

                                                         N ffUuth
                                                         Pe ti ti one 3^/Pro4<
                                                                      tLJ Proyse

                                                         Mark Anthony Young, Appellant
                                                         1929961, Michael Unit
                                                         2664- F.M. 2054-
                                                         Tennessee Colony, TX 75886

                                                         (903)-928-23H/FAX-928-2197

                                          y^.^j'•'••'>
CC: File

    Steven Lilley




                                     Page 3-of-3
                       ^    e?'   ,N

                    IS ?\
                                  &




                A
fa)

5•:••?• ?;1 ^
2v




 ^
         ^v